Title: From George Washington to William Heath, 24 June 1783
From: Washington, George
To: Heath, William


                  
                     (Private)
                     Dear Sir,
                     Head Quarters 24th June 1783
                  
                  Previous to your departure from the Army, I wish to take an oppertunity of expressing my sentiments of your Services—my obligations for your assistance—& my wishes for your future felicity.
                  Our object is at last attained—the arrangements are almost compleated—and the day of seperation is now at hand—Permit me therefore to thank you for the trouble you have lately taken in the arrangement of the Corps under your Orders, as well as for all your former chearful and able exertions in the public Service; suffer me to offer this last testimony of my regard to your Merits; and give me leave, My dear Sir, to assure you of the real affection and esteem with which I am, and shall at all times, and under all circumstances continue to be Yr Sincere friend—and very Hble Servant
                  
                     Go: Washington
                     
                  
               